Citation Nr: 0336274	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  03-05 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which declined to find that new and 
material evidence had been submitted to reopen the veteran's 
previously denied claim of entitlement to service connection 
for post-traumatic stress disorder.

The veteran requested a personal hearing before the Board in 
his February 2003 VA Form 9, Appeal to Board of Veterans' 
Appeals; however, in August 2003, the veteran withdrew that 
request.  As such, this matter is now properly before the 
Board for appellate consideration.  

A review of the record reveals that the claim of entitlement 
to service connection for post-traumatic stress disorder must 
be remanded to the RO through the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part. 


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
post-traumatic stress disorder in a January 1999 decision.  
The veteran was notified of this decision and of his 
appellate rights, but did not appeal the denial.

2.  Evidence submitted since the time of the Board's January 
1999 decision denying service connection for post-traumatic 
stress disorder bears directly upon the issue at hand, is not 
duplicative and/or cumulative, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for post-traumatic stress disorder is new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

2.  The decision of the Board in January 1999 denying the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder is reopened.  38 U.S.C.A. 
§§ 1110, 1131, 7104 (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7020 (Fed. Cir. Sept. 
22, 2003), which invalidated portions of the implementing 
regulations.  Following a complete review of the record, the 
Board finds that the development of this claim has not 
proceeded in accordance with the provisions of the law and 
regulations in that the veteran was not given sufficient 
notice of his rights and responsibilities under the VCAA.  
The evidence of record, however, allows the Board to reopen 
the veteran's previously denied claim.  Thus, the RO will 
have the opportunity to cure the procedural defect in this 
matter upon remand and the veteran will not be prejudiced by 
the Board's issuance of a decision at this time on the issue 
of reopening notwithstanding the procedural defect.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The evidence of record shows that the Board denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder in a January 1999 decision, 
finding that the veteran did not have a verified inservice 
stressor nor a diagnosis of post-traumatic stress disorder 
related to events experienced during his period of active 
service.  The Board noted that the record evidence appeared 
to link the diagnosis of post-traumatic stress disorder to 
post-service events surrounding the veteran's killing of a 
man and that a VA examiner did not even find that the 
criteria for a diagnosis of post-traumatic stress disorder 
had been met.  The veteran was given notice of that decision, 
but did not appeal.  Thus, the Board's decision became final.  
See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.

In September 2001, the veteran requested that his claim be 
reopened.  Along with the veteran's request to reopen, he 
submitted a psychiatric evaluation and an evaluation by a 
social worker, both dated in August 2001.  The RO found that 
the newly submitted evidence did not contain a verified 
stressor and declined to reopen the veteran's claim.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  "New and material evidence" is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in January 1999.  As noted above, the veteran 
submitted two evaluations dated in August 2001 with his 
request to reopen.  Both evaluations were performed while the 
veteran was incarcerated for killing a man.  The evaluation 
by a psychiatrist reflects a diagnosis of post-traumatic 
stress disorder and the opinion that the veteran had severe 
post-traumatic stress disorder at the time he committed the 
crime for which he was incarcerated.  The insinuation is that 
the veteran had post-traumatic stress disorder as a result of 
his service in the Republic of Vietnam, but the psychiatrist 
did not specifically state such an opinion.  The evaluation 
report of the social worker, however, specifically states 
that the veteran has an Axis I diagnosis of post-traumatic 
stress disorder as a result of his service experiences in the 
Republic of Vietnam.

In February 2003, the veteran submitted a detailed statement 
of his inservice stressors.  The RO took that information and 
requested stressor verification from the United States Armed 
Services Center for Unit Records Research (USASCURR) in March 
2003.  Along with this request is an undated USASCURR 
Coordinator Review sheet with copies of service records.  To 
date, there is no record of a response from USASCURR.

It is important to note that the credibility of new evidence 
is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  As such, when considering the new medical 
opinions of record, there is no doubt that the newly 
submitted medical evidence is both new and material as it was 
not previously before a VA adjudicator and it speaks directly 
to the issue at hand, i.e.:  a diagnosis of post-traumatic 
stress disorder as a result of inservice trauma.  Although 
there is no evidence of a verified inservice stressor 
contained within the newly submitted evidence, the veteran's 
claim must be reopened based on the new and material evidence 
submitted because the criteria for reopening does not require 
that the new and material evidence prove every element of a 
claim, just that it be both new and material.  Thus, the 
Board finds that the claim of entitlement to service 
connection for post-traumatic stress disorder must be 
remanded for further development because the new and material 
evidence is sufficient to reopen the claim, but it is not 
sufficient to prove the claim in its entirety.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder is reopened.


REMAND

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an inservice stressor; and, credible supporting evidence 
that the claimed inservice stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).

The record shows that the veteran did not receive any 
recognition for engaging in combat with the enemy and his 
alleged inservice stressors do not support a finding that he 
engaged in combat.  His assertions, however, reflect that he 
was in areas that came under fire and that he feared for his 
life.  Thus, VA must consider independent corroboration of 
the veteran's inservice stressors in the form of unit records 
showing exposure to the enemy pursuant to Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  If corroboration of the 
veteran's inservice stressors is obtained, a diagnosis of 
post-traumatic stress disorder which conforms to the DSM-IV 
and specifically relates the diagnosis to the verified 
inservice stressors must be sought.  

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate his claim and given an 
opportunity to supply additional 
evidence and/or argument, identify 
additional evidence for VA to obtain, 
or waive his right to the one-year 
response time required under the VCAA.  
The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) as well as 38 U.S.C.A. 
Sections 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  All new evidence and/or 
arguments must be associated with the 
claims folder.  

2.	The RO should follow up on its March 
2003 request for records from the 
USASCURR in order to corroborate the 
veteran's identified inservice 
stressors.

3.	The RO should obtain all psychiatric 
and social work treatment records from 
the veteran's period of incarceration 
and records of treatment for any time 
since his release, if that has 
occurred, and associate those records 
with the claims folder.

4.	Upon receipt of any additional 
evidence, the RO should schedule the 
veteran for a psychiatric evaluation 
to determine if he meets the criteria 
for a diagnosis of post-traumatic 
stress disorder and, if so, if such a 
diagnosis can be medically related to 
his verified inservice stressors.  The 
RO should supply the examiner with a 
report of verified inservice 
stressors, including any corroboration 
of the veteran's presence in a combat 
zone as per Pentecost.  The examiner 
should be advised to perform any 
testing that he/she may deem necessary 
to determine the etiology of any 
diagnosed disorder and to comment on 
his/her review of the medical record 
and the report of inservice stressors.  
All opinions rendered must be 
supported by complete rationale.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



